Terminal Disclaimer
The terminal disclaimer filed on 1/3/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted under Application Number 16/558,311 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of the record, Chen (2005/0090769) teaches a leg massaging device including a massage device incorporated in a footrest including a base (1) (chair) and a swinging arm (21) (outer frame) (para [0022]) having a massaging end and a swinging end, the massaging end providing with two massage rollers (see fig 6) and a first motor (28) configured to rotate the two massage rollers (22) (para [0022]), Yin et al (2015/0021969) teaches a footrest for a chair including base (10) (seat) including a pair of assembling posts (11) (side panels) and a swing arm (20) (folding frame) (para [0022]) and a motor (52) (first stage DC motor) configured to drive the swinging arm (20) to rotate around the base (10) (para [0027]); and Siegal (3,116,955) teaches a footrest including a limiting baffle (20, 21) (end plates including slots (31) to limit pivotal movement of the footrest member (19)) (col 2, ln 70-col 3, ln 10).  However, neither Chen, Yin et al, nor Siegal, either alone or in combination, does not disclose the combination of the limiting baffle behind and between the two assembling posts; the swinging arm disposed between the two assembling posts of the base; the massaging end of the swinging arm provided with a respective massaging roller on two sides; and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260. The examiner can normally be reached Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785